DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:	Species I (claims 3 and 9, at least Fig. 5): Forwarding text in a foreign language to a multilingual natural language processing (NLP) knowledgebase for translating the text in a foreign language and receiving translated text from the multilingual NLP knowledgebase for use in one or more of parsing data, applying a routing policy, and transmitting a message to a service provider according to the applied policy.	Species II (claims 28-29, at least Fig. 6B): Receiving a plurality of messages from a plurality of UEs that each include a UE location from whence each of the UEs sent the message and then parsing data, applying a routing policy, and transmitting a message to a service provider according to a policy definition that includes a location intensity defined as a number of the plurality of messages received: from a predetermined geospatial area or a predetermined range of geospatial areas and within a predetermined amount of time.	Species III (claims 40-41, at least Fig. 7): Determining that data extracted while parsing a received message includes multimedia content, forwarding at least a portion of the multimedia content of the message to a multimedia content knowledgebase for matching one or more multimedia features in the multimedia content knowledgebase to corresponding one or more multimedia features of the at least a portion of the multimedia content of the message, receiving one or more match types and/or one or more match intents from the multimedia content knowledgebase, and using the match types and/or match intents in one or more of parsing data, applying a routing policy, and transmitting a message to a service provider according to the applied policy.	Species IV (claims 44-46, at least Fig. 6A): Receiving a plurality of messages from a plurality of UEs that each include a UE location from whence each of the UEs sent the message and plotting the UE locations on a map for display on a display device to at least one of a first user, and at least a second user associated with at least one of: the contact center, and the service provider, via the display device.	Species V (Claims 47-48): Using supervised machine learning to improve the accuracy of at least one of parsing data and applying a routing policy based on accuracy feedback received from at least one of the first user, and at least a second user associated with the at least one of the contact center and the service provider.	The species are independent or distinct because they are all directed to drastically different implementation details of the message parsing, policy application, and routing according to the applied policy recited in the independent claims. For instance, the forwarding of text in a foreign language to a multilingual natural language processing (NLP) knowledgebase for translating the text in a foreign language and receiving translated text from the multilingual NLP knowledgebase for use in one or more of parsing data, applying a routing policy, and transmitting a message to a service provider according to the applied policy required by Species I is a completely different from the routing method in Species II wherein routing is performed based on a location density determined from receipt of a plurality of messages from a plurality of UEs that each include a UE location. Each of such routing methods would require drastically different fields of search and thus present a significant examination burden. For instance, the classification of parsing foreign language data and the use of a multilingual natural language processing knowledgebase for translation would be completely different from analysis of location density based on a plurality of received messages. Furthermore, Species III is also directed to another entirely different method for message parsing, policy application, and routing wherein data extracted while parsing is determined to include multimedia content, and such data is forwarded to a multimedia content knowledgebase for matching one or more multimedia features in the multimedia content knowledgebase to corresponding one or more multimedia features of the at least a portion of the multimedia content of the message, wherein one or more match types and/or one or more match intents are received from the multimedia content knowledgebase and used in one or more of parsing data, applying a routing policy, and transmitting a message to a service provider according to the applied policy. This parsing, applying a policy, and routing method is thus also significantly different from that recited in Species I and II and would similarly present a significant examination burden. For instance, classifications directed to multimedia analysis and matching multimedia features using a multimedia content knowledgebase is different from the classifications of the subject matter recited in Species I and II. Species IV is separately directed to the details of a user interface wherein a plurality of messages are received from a plurality of UEs that each include a UE location from whence each of the UEs sent the message and plotting the UE locations on a map for display on a display device to at least one of a first user, and at least a second user associated with at least one of: the contact center, and the service provider, via the display device. Such a method of displaying location information for a plurality of UEs based on location information is drastically different from the specific routing methods recited in Species I-III, and would similarly require a drastically different search scope and thus present a significant examination burden. Classifications related to location tracking and mapping on a user interface are also likely completely different from the details of the routing methods recited in Species I-III. The use of supervised machine learning to improve the accuracy of at least one of parsing data and applying a routing policy based on accuracy feedback is also likely classified in completely different areas than the specific routing details of Species I-III and the location tracking and location display via a user interface of Species IV. Searching the details of such supervised machine learning in addition to the other drastically different Species I-IV thus also presents a significant examination burden. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 7-8, 19, 38, 42-43, and 49-50 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  	(a)    The inventions have acquired a separate status in the art in view of their different classification;
(b)    The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries;
(d)    The prior art applicable to one invention would not likely be applicable to another invention;
(e)    The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474